


--------------------------------------------------------------------------------


EXHIBIT 10.8
 


SECURITIES PURCHASE AGREEMENT


THIS SECURITIES PURCHASE AGREEMENT is entered into as of August 12, 2008 (the
“Agreement”), by and by and among AFH HOLDINGS I, INC., a Delaware corporation
(the “Company”), AFH Holding & Advisory, LLC (“AFH Advisory”), and each of the
undersigned buyers identified on the signature pages hereto and on Schedule A
attached hereto (collectively, the “Buyers”).  Each party to this Agreement is
referred to herein as a “Party,” and they are all referred to collectively as
“Parties.”
 
W I T N E S S E T H:
 
WHEREAS, prior to the issuance of securities under this Agreement, the Company
had a total of 100,000,000 shares of common stock authorized, of which 4,000,000
were issued and outstanding, and all of which are held by AFH Advisory;
 
WHEREAS, certain Buyers previously invested an aggregate of $870,000 in an
entity by the name of Jiangxi Guixi Yi Xin Copper Co., Inc. (the “Yi Xin
Investors”), a Delaware corporation, in contemplation of a business combination
involving Jiangxi Guixi Yi Xin Copper Co. in China, and this transaction is
being rescinded in order for the Yi Xin Investors to re-invest these funds into
the Company;
 
WHEREAS, the Company and the Buyers desire to enter into this Agreement pursuant
to which the Company will issue a total of 870,000 shares of its common stock to
the Buyers for aggregate consideration of $1.00 per share;
 
WHEREAS, as a condition to the consummation of the securities purchase
contemplated under this Agreement, AFH Advisory agrees to have cancelled a total
of 2,870,000 shares of common stock held by it, leaving it with a balance of
1,130,000 shares of common stock for AFH Advisory;
 
WHEREAS, it is contemplated that the Company will provide the Buyers with
registration rights pursuant to a registration rights agreement to be entered
into concurrently herewith (“Registration Rights Agreement”);
 
WHEREAS, the board of directors of the Company have duly approved the foregoing
issuance of Shares.
 
NOW, THEREFORE, in consideration of the premises and of the mutual
representations, warranties and agreements set forth herein, the Parties hereto
agree as follows:
 
ARTICLE I
 
PURCHASE OF SECURITIES
 
1.1           Incorporation of Recitals.  The provisions and recitals set forth
above are hereby referred to and incorporated herein and made a part of this
Agreement by reference.
 
1.2           Purchase of Shares.  Subject to the terms and conditions of this
Agreement, on the Closing Date (as hereinafter defined) the Company shall issue
and each of the Buyers shall purchase such amount of the Shares and for such
consideration set forth opposite such Buyer’s name (the aggregate purchase price
referred to herein as the “Purchase Price”) as set forth on Schedule A attached
hereto.
 

 






Securities Purchase Agreement
 
-1-

--------------------------------------------------------------------------------

 
 
1.3           Share Cancellation.  On the Closing Date, AFH Advisory shall
deliver irrevocable instructions to the Company’s transfer agent, together with
a share certificate representing shares of common stock that it holds in the
Company, with a valid stock power assigning 2,870,000 shares of common stock to
the Company for cancellation.
 
1.4           Closing.  The Closing shall take place on August 12, 2008 (the
“Closing Date”), at the soonest date that all closing conditions set forth
herein have been either satisfied or waived.  On the Closing Date:
 
(a)           the Company shall cause the transfer agent of the Company to
reflect the new issuance of Shares on the stock ledger of the Company;
 
(b)           the Company shall cause the transfer agent to promptly prepare and
deliver to each of the Buyers, stock certificate(s) evidencing the Shares to be
purchased in the name of the Buyers and/or its designees (the “Share
Certificates”) free and clear of any Encumbrances (defined below);
 
(1)           the Buyers shall pay (or cause to be paid) to the Company the
aggregate Purchase Price of $870,000 (the “Closing Payment”) for the purchase of
the Shares, such Closing Payment to be paid at the Closing to the Company by
Jiangxi Guixi Yi Xin Copper Co., a Delaware corporation, on behalf of the Yi Xin
Copper Investors.
 
The foregoing payment shall be made in cash by cashier's check or by wire
transfer of immediately available funds to such account as the Company may
specify in writing to Buyers at least one (1) business day prior to the Closing.
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants to Buyer that now and/or as of the Closing:
 
2.1           Due Organization and Qualification; Subsidiaries; Due
Authorization.
 
(a)           The Company is a corporation duly incorporated, validly existing
and in good standing under the laws of its jurisdiction of formation, with full
corporate power and authority to own, lease and operate its respective business
and properties and to carry on its respective business in the places and in the
manner as presently conducted.  The Company is in good standing as a foreign
corporation in each jurisdiction in which the properties owned, leased or
operated, or the business conducted, by it requires such qualification except
for any failure, which when taken together with all other failures, is not
likely to have a material adverse effect on the business of the Company, taken
as a whole. For purposes of this Agreement, a “material adverse effect” means
any effect or change that is or would be materially adverse to the business,
operations, assets, condition (financial or otherwise) or results of operations
of the Company or the Shares or the consummation of the transactions
contemplated hereby.
 
(b)           The Company does not have, and has never had, any subsidiaries and
does not own, directly or indirectly, any capital stock, equity or interest in
any corporation, firm, partnership, joint venture or other entity.
 

 






Securities Purchase Agreement
 
-2-

--------------------------------------------------------------------------------

 

(c)           The Company has all requisite corporate power and authority to
execute and deliver this Agreement, and to consummate the transactions
contemplated hereby and thereby.  The Company has taken all corporate action
necessary for the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby, and this Agreement constitutes the
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its respective terms, except as may be affected by
bankruptcy, insolvency, moratoria or other similar laws affecting the
enforcement of creditors’ rights generally and subject to the qualification that
the availability of equitable remedies is subject to the discretion of the court
before which any proceeding therefore may be brought.  This Agreement, the
Actions, and the transactions contemplated hereby have been unanimously approved
by the Board of Directors of the Company and by the holders of a majority of the
outstanding shares of Common Stock of the Company.
 
2.2           Certificate of Incorporation and By-laws; Minute Books.  Certified
copies of the Company’s Certificate of Incorporation and its bylaws have been
forwarded to the Buyer.  Such copies of the Certificate of Incorporation and
Bylaws (or similar governing documents) of the Company, and all amendments to
each are true, correct and complete.  The minute books of the Company as
forwarded to the Buyer contain true and complete records of all meetings and
consents in lieu of meetings of their respective Board of Directors (and any
committees thereof), or similar governing bodies, since the time of their
respective organization.  The stock books of the Company as forwarded to the
Buyer are true, correct and complete.
 
2.3           Consents.  No consent or approval of any person, regulatory
authority, governmental organization or third party, and no approval, order,
license, permit, franchise, declaration or filing of any nature, is required as
a result of or in connection with the Seller’s execution, delivery and
performance of its obligations under this Agreement.
 
2.4           Capitalization.
 
(a)           Immediately prior to giving effect to the transactions
contemplated hereby, the authorized capital stock of the Company shall consist
of 100,000,000 shares of the Company common stock and as of the date hereof, and
20,000,000 shares of preferred stock, with 4,000,000 shares of common stock
issued and outstanding, and no shares of preferred stock issue and outstanding.
 
(b)           Immediately after giving effect to the transactions contemplated
hereby, the authorized capital stock of the Company shall consist of 100,000,000
shares of the Company common stock and as of the date hereof, and no shares of
preferred stock issue and outstanding.  The number of shares of common stock
issued and outstanding shall be equal to 1,130,000 shares, plus the total number
of shares issued to the Buyers pursuant to this Agreement.
 
(c)           As of the date hereof, there are no shares of Company preferred
stock issued and outstanding. All of the outstanding shares of Company Common
Stock are duly authorized, validly issued, fully paid and nonassessable, and
have not been issued in violation of any preemptive right of shareholders.  
Immediately after the Closing, the Shares will be duly authorized, validly
issued and nonassessable and free and clear of any Encumbrances and will have
been issued and transferred free and clear of any preemptive right of
stockholders. Except for this Agreement, there are no outstanding subscriptions,
voting trust agreement or other contract, agreement, arrangement, option,
warrant, call, commitment or other right of any character obligating or
entitling the Company to issue, sell, redeem or repurchase any of its
securities, and there is no outstanding security of any kind convertible into or
exchangeable for Company Common Stock.  To the Company’s knowledge, no
shareholder currently holds registration rights.
 

 






Securities Purchase Agreement
 
-3-

--------------------------------------------------------------------------------

 
 
2.5           Compliance With Law.  The Company and the Company’s officers and
directors are in compliance with all applicable federal, state, local and
foreign laws and regulations which are applicable to the operation of the
Company’s business.    The Company and the Company’s officers and directors have
not received any written notice to the effect that, or otherwise have been
advised that the Company or its officers or directors are not in compliance with
any of such laws or orders.  To the Company’s knowledge, the Company and its
officers and directors are not currently, or have been, the subject of any
inquiries, investigations, or requests for documents or other information
related to its compliance with any laws or orders.  The Company is not, and to
the Company’s knowledge has not been, subject to any regulatory enforcement
actions or consent decrees.  None of the Company’s officers and directors have
been convicted of a felony or misdemeanor.
 
2.6           No Conflicts.  The execution and delivery by the Company of this
Agreement does not, and the performance by the Company of their obligations
under this Agreement and the consummation of the transactions contemplated,
hereby does not and will not conflict with or result in a violation or breach of
any term or provision of any law, order, permit, statute, rule or regulation
applicable the Company, any of their affiliates, or any of the businesses, or
assets or properties of the Company.
 
2.7           Material Misstatements and Omissions.  As of the Closing Date, the
representations and warranties of the Company contained in this Agreement
(including the exhibits and schedules hereto) do not contain any untrue
statement of a material fact and do not omit to state a material fact necessary
to make the statements or facts contained herein or therein, in light of the
circumstances made, not misleading.
 


ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF THE BUYERS
 
Each of the Buyers hereby severally and independently represents and warrants to
the Company that now and/or as of the Closing:
 
3.1           Authority Relative to this Agreement.  Such Buyer has the
requisite power and/or authority to enter into this Agreement and carry out
his/her obligations hereunder.  This Agreement has been duly and validly
executed and delivered by such Buyer and constitutes a valid and binding
obligation of such Buyer, enforceable in accordance with its terms, except as
such enforcement may be limited by bankruptcy, insolvency or other similar laws
affecting the enforcement of creditors' rights generally or by general
principles of equity.
 
3.2           Buyer Representation Regarding the Shares.  The Buyer understands
that the Shares are “restricted securities” and have not been registered under
the Shares Act or any applicable state securities law and is acquiring the
Shares as principal for its own account and not with a view to or for
distributing or reselling such Shares or any part thereof, has no present
intention of distributing any of such Shares and has no arrangement or
understanding with any other persons regarding the distribution of such Shares
(this representation and warranty not limiting such Buyer’s right to sell the
Shares pursuant to a Registration Statement (as defined in the Registration
Rights Agreement) or otherwise in compliance with applicable federal and state
securities laws).  The Buyer is acquiring the Shares hereunder in the ordinary
course of its business.  The Buyer does not have any agreement or understanding,
directly or indirectly, with any Person to distribute any of the Shares.

 






Securities Purchase Agreement
 
-4-

--------------------------------------------------------------------------------

 
 
3.3           Buyer Status.  At the time the Buyer receives any of the Shares,
the Buyer will be an “accredited investor” as defined in Rule 501 under the
Securities Act.


3.4           Experience of the Buyers.  The Buyer, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares, and has so evaluated the
merits and risks of such investment.  The Buyer is able to bear the economic
risk of an investment in the Shares and, at the present time, is able to afford
a complete loss of such investment.


3.5           General Solicitation.  The Buyer is not receiving the Shares as a
result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.


3.6           Material Misstatements of Omissions.  As of the Closing Date, the
representations and warranties of such Buyer contained in this Agreement
(including the exhibits and schedules hereto) does not contain any untrue
statement of a material fact and do not omit to state a material fact necessary
to make the statements or facts contained herein or therein, in light of the
circumstances made, not misleading.

 
ARTICLE IV
 
INDEMNIFICATION
 
4.1           By the Company.  The Company shall indemnify, defend and hold
harmless each Buyer, its affiliates and their respective officers, directors,
members, shareholders, employees, agents, successors, assigns and affiliates
from and against any and all costs, Undisclosed Liabilities, liabilities,
damages, lawsuits, deficiencies, claims and expenses, including without
limitation, interest, penalties, costs of mitigation, attorneys’ fees and all
amounts paid in investigation, defense or settlement of any of the foregoing
(collectively, the “Damages”), incurred in connection with, arising out of,
resulting from or incident to any breach of any covenant, representation,
warranty or agreement or the inaccuracy of any representation, made by the
Company in or pursuant to this Agreement.
 
4.2           By Buyer.  Each Buyer shall indemnify, reimburse, defend and hold
harmless the Company, its affiliates, officers, directors, employees, agents,
successors and assigns from and against any and all Damages incurred in
connection with, arising out of, resulting from or incident to (i) any breach of
any covenant, representation, warranty or agreement or the inaccuracy of any
representation, made by such Buyer in or pursuant to this Agreement, or in the
other documents delivered in connection with the transaction contemplated in
this Agreement; and (ii) the business, operations, or conduct of the Company
after the Closing; provided, however, that Damages under this Section 4.2 shall
be limited to the amount of the Closing Payment.
 

 






Securities Purchase Agreement
 
-5-

--------------------------------------------------------------------------------

 

4.3           Defense of Claims.  If any action or proceeding is filed or
initiated against any party entitled to the benefit of indemnity hereunder,
written notice thereof shall be given to the indemnifying party as promptly as
practicable (and in any event within ten (10) days after the service of the
citation or summons); provided, however, that the failure of any indemnified
party to give timely notice shall not affect rights to indemnification hereunder
except to the extent that the indemnifying party demonstrates actual damage
caused by such failure.  After such notice, if the indemnifying party shall
acknowledge in writing to the indemnified party that the indemnifying party
shall be obligated under the terms of its indemnity hereunder in connection with
such action or proceeding, then the indemnifying party shall be entitled, if it
so elects, to take control of the defense and investigation of such action or
proceeding and to employ and engage attorneys of its own choice to handle and
defend the same, such attorneys to be reasonably satisfactory to the indemnified
party, at the indemnifying party’s cost, risk and expense (unless (i) the
indemnifying party has failed to assume the defense of such action or
proceeding; or (ii) the named parties to such action or proceeding include both
of the indemnifying party and the indemnified party, and the indemnified party
and its counsel determine in good faith that there may be one or more legal
defenses available to such indemnified party that are different from or
additional to those available to the indemnifying party and that joint
representation would be inappropriate), and to compromise or settle such action
or proceeding, which compromise or settlement shall be made only with the
written consent of the indemnified party, such consent not to be unreasonably
withheld.  The indemnified party may withhold such consent if such compromise or
settlement would adversely affect the conduct of its business or requires less
than an unconditional release to be obtained. If (i) the indemnifying party
fails to assume the defense of such action or proceeding within fifteen (15)
days after receipt of notice thereof pursuant to this Section 4.3; or (ii) the
named parties to such action or proceeding include both the indemnifying party
and the indemnified party and the indemnified party and its counsel determine in
good faith that there may be one or more legal defenses available to such
indemnified party that are different from or additional to those available to
the indemnifying party and that joint representation would be inappropriate, the
indemnified party against which such action or proceeding has been filed or
initiated will (upon delivering notice to such effect to the indemnifying party)
have the right to undertake, at the indemnifying party’s cost and expense, the
defense, compromise or settlement of such action or proceeding on behalf of and
for the account and risk of the indemnifying party; provided, however, that such
action or proceeding shall not be compromised or settled without the written
consent of the indemnifying party, which consent shall not be unreasonably
withheld. In the event the indemnified party assumes defense of the action or
proceeding, the indemnified party will keep the indemnifying party reasonably
informed of the progress of any such defense, compromise or settlement and will
consult with, when appropriate, and consider any reasonable advice from, the
indemnifying party regarding any such defense, compromise or settlement.  The
indemnifying party shall be liable for any settlement of any action effected
pursuant to and in accordance with this Section 4.3 and for any final judgment
(subject to any right of appeal).
 
Regardless of whether the indemnifying party or the indemnified party takes up
the defense, the indemnifying party will pay reasonable costs and expenses in
connection with the defense, compromise or settlement for any action or
proceeding under this Section 4.3.
 
The indemnified party shall cooperate in all reasonable respects with the
indemnifying party and such attorneys in the investigation, trial and defense of
such action or proceeding and any appeal arising therefrom; provided, however,
that the indemnified party may, at its own cost, participate in the
investigation, trial and defense of such action or proceeding and any appeal
arising therefrom.  The indemnifying party shall pay all expenses due under this
Section 4.3 as such expenses become due.  In the event such expenses are not so
paid, the indemnified party shall be entitled to settle any action or proceeding
under this Section 4.3 without the consent of the indemnifying party and without
waiving any rights the indemnified party may have against the indemnifying
party.
 
4.4           Other Claims.  A claim for indemnification for any matter not
involving a third-party claim may be asserted by notice to the party from whom
indemnification is sought.



 






Securities Purchase Agreement
 
-6-

--------------------------------------------------------------------------------

 

 
ARTICLE V


DELIVERIES AND CONDITIONS
 
5.1           Items to be delivered to the Buyers at the Closing by the
Company.  The Buyers’ obligation to purchase the Shares is conditioned on the
following closing conditions and deliveries:
 
(a)           a counterpart to this Agreement duly executed by the Company and
delivered to each Buyer (or representative);
 
(b)           a counterpart to the Registration Rights Agreement duly executed
by the Company and delivered to each Buyer (or representative);
 
(c)           a copy of a letter of instruction to the Company’s transfer agent,
to issue the Share Certificates in the name of each Buyer representing the
Shares (or its designee or assignee);
 
(d)           the representations and warranties set forth in Article 2 of this
Agreement shall be true and correct in all material respects; and
 
(e)           an officer’s certificate of the Company certifying that
subparagraph (c) above is true and correct as of the Closing Date; and
 
(f)           any other document reasonably requested by Buyer that Buyer deems
necessary for the consummation of this transaction.
 


5.2           Items to be delivered at Closing by Buyer.   The Company’s
obligation to issue and sell the Shares is conditioned on the following closing
conditions and deliveries by the Buyers:
 
(a)           all applicable exhibits and schedules hereto;
 
(b)           a counterpart to this Agreement duly executed by each Buyer and
delivered to the Company;
 
(c)           a counterpart to the Registration Rights Agreement duly executed
by each Buyer and delivered to the Company;


(d)           any other document reasonably requested by the Company that it
deems necessary for the consummation of this transaction; and
 
(e)           the Closing Payment.


5.3           Items to be delivered at Closing by AFH Advisory.   The other
parties’ obligation to consummate the transaction under this Agreement is
conditioned on the following closing conditions and deliveries by AFH Advisory:


(a)           an irrevocable instruction letter issued to the Company and its
transfer agent instructing the transfer agent to cancel 2,870,000 shares held by
AFH Advisory, delivered and effective on the Closing Date;


(b)           an original share certificate representing 4,000,000 shares of
common stock held by AFH Advisory delivered to the Company’s transfer agent for
cancellation (with a remainder certificate representing remaining shares to be
issued in replacement therefor); and

 






Securities Purchase Agreement
 
-7-

--------------------------------------------------------------------------------

 

(c)           an originally executed and medallion-certified stock power
endorsing and assigning 2,870,000 shares of common stock held by AFH Advisory to
the Company for cancellation, delivered to the Company’s transfer agent.

 
ARTICLE VI
 
TERMINATION
 
6.1           Termination.  This Agreement may be terminated:
 
    (a)              at any time before, or at, Closing by written notice of the
Buyers;
 
    (b)              prior to the Closing by any Party at any time if any
provision (including, but not limited to, the representations and warranties) of
this Agreement that is applicable to or required to be performed by the other
Party shall be materially untrue or fail to be accomplished or if any conditions
set forth in Article 4 hereof have not been fully satisfied;
 
    (c)              Upon termination of this Agreement for any reason, in
accordance with the terms and conditions set forth in this paragraph, each Party
shall bear all costs and expenses as that Party has incurred.
 


ARTICLE VII
 
MISCELLANEOUS
 
7.1           Survival of Representations, Warranties and Agreements.  All
representations, warranties and statements made by a Party to in this Agreement
or in any document or certificate delivered pursuant hereto shall survive the
Closing Date.  Each of the Parties hereto is executing and carrying out the
provisions of this Agreement in reliance upon the representations, warranties
and covenants and agreements contained in this agreement or at the closing of
the transactions herein provided for and not upon any investigation which it
might have made or any representations, warranty, agreement, promise or
information, written or oral, made by the other Party or any other person other
than as specifically set forth herein.
 
7.2           Access to Books and Records.  During the course of this
transaction through Closing, each Party agrees to make available for inspection
all corporate books, records and assets, and otherwise afford to each other and
their respective representatives, reasonable access to all documentation and
other information concerning the business, financial and legal conditions of
each other for the purpose of conducting a due diligence investigation
thereof.  Such due diligence investigation shall be for the purpose of
satisfying each Party as to the business, financial and legal condition of each
other for the purpose of determining the desirability of consummating the
proposed transaction.  The Parties further agree to keep confidential and not
use for their own benefit, except in accordance with this Agreement any
information or documentation obtained in connection with any such investigation.
 
7.3           Further Assurances.  If, at any time after the Closing, the
Parties hereby mutually agree that any further deeds, assignments or assurances
in law or that any other things are necessary, desirable or proper to complete
the transactions contemplated hereby in accordance with the terms of this
agreement or to vest, perfect or confirm, of record or otherwise, the title to
any property or rights of the Parties hereto, the Parties agree that their
proper officers and directors shall execute and deliver all such proper deeds,
assignments and assurances in law and do all things necessary, desirable or
proper to vest, perfect or confirm title to such property or rights and
otherwise to carry out the purpose of this Agreement, and that the proper
officers and directors the Parties are fully authorized to take any and all such
action.
 

 






Securities Purchase Agreement
 
-8-

--------------------------------------------------------------------------------

 
 
7.4           Notice.  All communications, notices, requests, consents or
demands given or required under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered to, or received by prepaid
registered or certified mail or recognized overnight courier addressed to, or
upon receipt of a facsimile sent to, the Party for whom intended, as follows, or
to such other address or facsimile number as may be furnished by that Party by
notice in the manner provided herein:
 
If to the Company:
 
Kevin Leung, Esq.
Richardson & Patel LLP
10900 Wilshire Blvd. Suite 500
Los Angeles, CA 90024
Facsimile:  (310) 208-1154


If to Buyer:
 
To the address and/or fax number set forth on the
signature pages hereto, as to each Buyer


7.5           Entire Agreement.  This Agreement, the Exhibits and Schedules
hereto and any instruments and agreements to be executed pursuant to this
Agreement, set forth the entire understanding of the Parties hereto with respect
to its subject matter, merges and supersedes all prior and contemporaneous
understandings with respect to its subject matter and may not be waived or
modified, in whole or in part, except by a writing signed by each of the Parties
hereto.  No waiver of any provision of this Agreement in any instance shall be
deemed to be a waiver of the same or any other provision in any other
instance.  Failure of any party to enforce any provision of this Agreement shall
not be construed as a waiver of its rights under such provision.
 
7.6           Successors and Assigns.  This Agreement shall be binding upon,
enforceable against and inure to the benefit of, the Parties hereto and their
respective heirs, administrators, executors, personal representatives,
successors and assigns, and nothing herein is intended to confer any right,
remedy or benefit upon any other person.  This Agreement may not be assigned by
the Corporation except with the prior written consent of the Buyer.  This
Agreement and all of the obligations of the Company may be assigned by the Buyer
without the prior notice to the Company or written consent of the Company and
upon assignment, all of the rights and obligations of Buyer shall be the rights
and obligations of the Buyer’s designated assignee.
 
7.7           Governing Law.  This Agreement shall in all respects be governed
by and construed in accordance with the laws of the State of California, USA
that are applicable to agreements made and fully to be performed in such state,
without giving effect to conflicts of law principles.
 
7.8           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 

 






Securities Purchase Agreement
 
-9-

--------------------------------------------------------------------------------

 

7.9           Construction.  Headings contained in this Agreement are for
convenience only and shall not be used in the interpretation of this
Agreement.  References herein to Articles, Sections and Exhibits are to the
articles, sections and exhibits, respectively, of this Agreement.  The Schedules
hereto are hereby incorporated herein by reference and made a part of this
Agreement.  As used herein, the singular includes the plural, and the masculine,
feminine and neuter gender each includes the others where the context so
indicates.
 
7.10           Severability.  If any provision of this Agreement is held to be
invalid or unenforceable by a court of competent jurisdiction, this Agreement
shall be interpreted and enforceable as if such provision were severed or
limited, but only to the extent necessary to render such provision and this
Agreement enforceable.
 


7.11           Arbitration.  Any controversy arising out of, connected to, or
relating to any matters herein of the transactions with the Parties hereto on
behalf of the undersigned, or this Agreement, or the breach thereof, including,
but not limited to any claims of violations of federal and/or state securities
laws, banking statutes, consumer protection statutes, federal and/or state
anti-racketeering (e.g. RICO) claims as well as any common law claims and any
state law claims of fraud, negligence, negligent misrepresentations, and/or
conversion, or the laws of any territory, country or jurisdiction, shall
be settled by arbitration; and in accordance with this paragraph any judgment on
the arbitrator’s award may be entered in any court having jurisdiction
thereof.  In the event of such a dispute, each party agrees to arbitration
conducted through the auspices of American Arbitration Association.  Venue for
any action shall be in Los Angeles, California.
 
7.12           Confidentiality; Public Disclosure.  Each of the parties hereto
hereby agrees that the information obtained pursuant to the negotiation and
execution of this Agreement shall be treated as confidential and not be
disclosed to third parties who are not agents of one of the Parties to this
Agreement.
 
7.13           Notification of Certain Matters.  Each Party shall give prompt
notice to the other of (i) the occurrence or non-occurrence of any event, the
occurrence or non-occurrence of which is likely to cause any representation or
warranty of such party contained in this Agreement to be untrue or inaccurate
and (ii) any failure of such party to comply with or satisfy any covenant,
condition or agreement to be complied with or satisfied by it hereunder;
provided, however, that the delivery of any notice pursuant to this
Section shall not limit or otherwise affect any remedies available to the party
receiving such notice.  Further, disclosure pursuant to this Section shall not
be deemed to amend or supplement the Schedules hereto or prevent or cure any
misrepresentations, breach of warranty or breach of covenant.
 
7.14           Currency.  The parties hereto agree that all monetary amounts set
forth herein are referenced in United States dollars, unless otherwise stated.
 
7.15           Rules of Construction. The parties hereto agree that they have
been represented by counsel during the negotiation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.
 
7.16           Counterparts.  This Agreement may be executed in counterparts and
by facsimile signatures.  In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.  All such counterparts shall together constitute one
and the same instrument.
 




[Signatures to Follow]





 






Securities Purchase Agreement
 
-10-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Parties hereto has executed this Securities
Purchase Agreement as of the date first set forth above.
 
COMPANY:


AFH HOLDING I, INC.
a Delaware corporation




By:  /s/ Amir Heshmatpour
           Amir Heshmatpour
                                                                                                        
  Chief Executive Officer






AFH ADVISORY:                                                                AFH
HOLDING & ADVISORY, LLC




/s/ Amir Heshmatpour
Amir Heshmatpour
Managing Director




BUYERS:


                               /s/ [See Attached Schedule of Buyers]
Signature


___________________________________
Name of Shareholder


___________________________________
Authorized Representative


___________________________________
Title




Address: ____________________________


___________________________________


Fax:  (______)  _______________________







Securities Purchase Agreement


 
-11-

--------------------------------------------------------------------------------

 
 
SCHEDULE A


BUYERS

 
 
Name of Buyer
 
 
Consideration
Shares of Common Stock Purchased
     
Armitagd, Charles, S. Sr.
$25,000.00
25,000
Arrellano, Ernest
$25,000.00
25,000
Baron Crest Energy Company
$20,000.00
20,000
Chamales, Gerald
$50,000.00
50,000
Chamberlin, Ashan J.
$15,000.00
15,000
Crowell, Dan
$5,000.00
5,000
Custer, David E.
$7,000.00
7,000
Dale, Wayne
$25,000.00
25,000
Darr, Alan P. Revocable Trust
$25,000.00
25,000
Dent, Tagra Shanoff
$5,000.00
5,000
Elsen, Steven C.
$5,000.00
5,000
Erasmus, Udo (Designing Health, Inc.)
$5,000.00
5,000
Fiddler, Jim
$90,500.00
90,500
Fiduciary Warranty Ins, Ltd.
$75,000.00
75,000
Garufi Energy, LP
$125,000.00
125,000
Garufi, Carolyn
$5,000.00
5,000
Garufi, Francesca
$5,000.00
5,000
Garufi, Santo
$5,000.00
5,000
Gehlsen, Jeffrey P.
$10,000.00
10,000
Giarratano, Rick
$5,000.00
5,000
Hunter, James A.
$7,500.00
7,500
Huntley & Huntley, Inc.
$25,000.00
25,000
Korell, Yvette C.
$10,000.00
10,000
Nugent, Amy W.
$5,000.00
5,000
Oleksiak, Richard
$15,000.00
15,000
Plattner, Ira
$5,000.00
5,000
Powlison, Daniel J.
$20,000.00
20,000
Reinemer, Eric
$10,000.00
10,000
Ritchey, Mark R.
$10,000.00
10,000
Sands, Kevin
$60,000.00
60,000
Schneider, Harry
$25,000.00
25,000
Siciliano, Vincent, J.
$25,000.00
25,000
Simmons, Neal
$5,000.00
5,000
Sobeck, Michael
$5,000.00
5,000
Stonedahl, Dale E.
$5,000.00
5,000
The Chamales Foundation
$50,000.00
50,000
Vanek, Ben Jr.
$5,000.00
5,000
Vanek, Benedict O.
$10,000.00
10,000
Waddell, Paul
$5,000.00
5,000
Warnecke, Steve, B.
$25,000.00
25,000
Withey, Joe
$10,000.00
10,000
             
$870,000.00
    870,000





000160/09953 BFLODOCS 2383765v1






Securities Purchase Agreement


 
-12-

--------------------------------------------------------------------------------

 
